Citation Nr: 0727881	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-28 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency room treatment and 
hospitalization for chest pains, incurred on January 18th and 
19th, 2004, at St. Alphonsus Regional Medical Center.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from July 1964 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Boise, Idaho, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for emergency room treatment and hospitalization for 
chest pains, incurred on January 18th and 19th, 2004, at St. 
Alphonsus Regional Medical Center.  The veteran perfected an 
appeal of that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was denied based upon a finding of the 
VAMC that at the time that the veteran received medical care 
at St. Alphonsus Regional Medical Center on January 18th and 
19th, 2004, a VA Medical Center was geographically and 
feasibly accessible to the veteran.  The VAMC found that 
since VA could have provided the necessary care to the 
veteran, she should have been transported to that facility, 
but since she was not, she is not entitled to reimbursement 
for the unauthorized care she received at the private 
facility.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2006).

The veteran argues that on the day in question, she 
experienced chest pains that led her to call her daughter, a 
registered nurse, who in turn called for an ambulance based 
upon the emergent situation.  The veteran alleges that she 
indicated to the emergency medical personnel who responded 
(ADA Paramedics) that she received her treatment from VA, but 
that they made the decision to transport her to the private 
facility instead of the VA facility because of the nature of 
the emergency.  It is noted in that regard, that the private 
treatment records of ADA Paramedics dated January 18, 2004, 
indicates that it was the veteran's family that requested 
that the veteran be transported to St. Alphonsus Regional 
Medical Center.  It is further noted that the Boise VA 
Medical Center is approximately 14.94 miles from the 
veteran's home, while St. Alphonsus Regional Medical Center 
is approximately 11.55 miles away.  Finally, it is noted that 
two VA physicians have provided opinions indicating that VA 
medical facilities were feasibly available at the time in 
question.  

In cases such as this that turn upon an interpretation of the 
facts as opposed to the strict application of the law, the 
Veterans Claims Assistance Act (VCAA) is for application.  
The VCAA, as codified in 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b), requires VA to inform a claimant of certain 
information pertinent to a claim, including the evidence 
necessary to prove a claim and which evidence VA will provide 
and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.26(a) (2006).  

The VAMC did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue on appeal, as clarified by Quartuccio, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims folder 
and ensure that all notification and 
development action required by the 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
all applicable legal precedent are fully 
complied with and satisfied. Specifically, 
the VAMC must:

(a) Notify the veteran of the information 
and evidence necessary to substantiate her 
claim of entitlement to payment or 
reimbursement of unauthorized medical 
expenses associated with emergency room 
treatment and hospitalization for chest 
pains, incurred on January 18th and 19th, 
2004, at St. Alphonsus Regional Medical 
Center.

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to her claim.

2.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with emergency 
room treatment and hospitalization for 
chest pains, incurred on January 18th and 
19th, 2004, at St. Alphonsus Regional 
Medical Center.  If the decision remains 
adverse to the veteran, she should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. No action is required of the veteran until he is 
notified by the VAMC.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



